Case 1:18-cr-20682-CMA Document 49-1 Entered on FLSD Docket 10/26/2018 Page 1 of 5
                                                             ATTACHMENT A
Case 1:18-cr-20682-CMA Document 49-1 Entered on FLSD Docket 10/26/2018 Page 2 of 5
                                                             ATTACHMENT A
Case 1:18-cr-20682-CMA Document 49-1 Entered on FLSD Docket 10/26/2018 Page 3 of 5
                                                             ATTACHMENT A
Case 1:18-cr-20682-CMA Document 49-1 Entered on FLSD Docket 10/26/2018 Page 4 of 5
                                                             ATTACHMENT A
Case 1:18-cr-20682-CMA Document 49-1 Entered on FLSD Docket 10/26/2018 Page 5 of 5
                                                             ATTACHMENT A
